PER CURIAM.
Charles Roosa appeals an order denying his rule 3.800(a) motion, which challenged his consecutive sentences for two counts of resisting an officer with violence. As the State concedes, the trial court should have treated the motion as having been-filed pursuant to rule 3.850. Based on this concession, and having found that Appellant presented a facially sufficient rule 3.850 claim that his two separate convictions violate double jeopardy, see Jones v. State, 711 So.2d 633 (Fla. 1st DCA 1998), we reverse and remand for the trial court to treat the motion as having been timely filed pursuant to rule 3.850, and to attach records conclusively refuting it, hold an evidentiary hearing, or vacate one of the convictions for resisting an officer with violence. See Spencer v. State, 805 So.2d 1089 (Fla. 1st DCA 2002).
REVERSED AND REMANDED.
ROWE, OSTERHAUS, and WINSOR, JJ., concur.